Exhibit 10.2

 

GRAPHIC [g247351kni001.jpg]

 

October 20, 2014

 

Brian H. Callahan

1222 Tressler Drive

Fort Washington, PA  19034

 

Dear Mr. Callahan:

 

Alteva, Inc. (the “Company”) is pleased to offer you the following terms of
employment as the Company’s Executive Vice President, Chief Financial Officer
and Treasurer.  This letter is not a contract or a guarantee of any specific
term or condition of employment.

 

You will receive an annual salary of $205,000, subject to applicable taxes and
withholding, payable on the company’s regularly scheduled payroll dates.  You
will be eligible for certain bonus, long-term incentive, severance and other
benefits pursuant to the Company’s Named Executive Officer Compensation Policy
(“NEO Compensation Policy”) (enclosed) and other Company policies in place from
time to time, all of which the Company may prospectively amend or terminate at
any time at its discretion, unless otherwise stated.  You will also receive a
one-time bonus of $15,000, subject to applicable employment and withholding
taxes, payable on the first regularly scheduled payroll date following your
execution and delivery of this letter.

 

Your employment with the Company is at-will, meaning either you or the Company
may terminate the employment relationship at any time for any reason, with or
without prior notice, and the Company may modify the terms and conditions of
employment, including benefits, at its discretion.  This at-will employment
relationship cannot be changed by any statement or agreement unless it is in
writing, expressly refers to changing your at-will employment relationship, and
is signed by you and an authorized representative of the Company.

 

As consideration for your employment with the Company and the benefits offered
in this letter and the NEO Compensation Policy, you are required to execute the
enclosed Restrictive Covenant Agreement.

 

Kindly sign and return a copy of this letter to me.

 

Sincerely,

 

GRAPHIC [g247351kni002.jpg]

 

Kelly C. Bloss

Chairman of the Board, Independent Director

 

--------------------------------------------------------------------------------


 

I accept the above offer of employment:

 

 

 

/s/ Brian H. Callahan

 

Brian H. Callahan

 

 

 

November 12, 2014

 

Date

 

2

--------------------------------------------------------------------------------